Exhibit 10.7

 

SEPARATION AGREEMENT

This Separation Agreement (this “Agreement”) by and between Jeffrey Goldberg
(“Employee”) and Akcea Therapeutics, Inc., a Delaware corporation (the
“Company”), is made and entered into as of September 18, 2019 (the “Execution
Date”) and is effective eight (8) days thereafter (the “Effective Date”), unless
Employee rescinds his acceptance of this Agreement as provided in Section 5
below, with reference to the following facts:

The Company and Employee are parties to the Offer Letter between Company and
Employee, January 5, 2015 (the “Offer Letter”) and the Severance and Equity
Award Vesting Acceleration Letter dated November 28, 2017 (the “Severance
Letter”);

 

Executive signed an Employee Confidential Information, Inventions Assignment,
Non-Competition and Non-Solicitation Agreement with the Company dated November
28, 2017, a copy of which is attached as Exhibit A (the “Non-Competition
Agreement”), which contains certain restrictive covenants, applicable during and
after the term of his employment with the Company, including a non-competition
and non-solicitation covenant and a covenant against the disclosure of
confidential information of the Company;

 

The Employee’s employment with the Company shall terminate effective as of
September 19, 2019 (the “Separation Date”), subject to the terms and conditions
set forth in this Agreement; and

The Employee and Company desire to enter into this Agreement to memorialize the
terms and conditions of Employee’s separation from the Company;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereby agree as follows:

1.Separation Date.  Employee’s employment with the Company shall end on the
Separation Date. Following the Separation Date, Employee shall not be and shall
not represent himself as an employee or agent of the Company. As of the
Execution Date, Employee shall be deemed to have resigned (and hereby
memorializes such resignation) from each and every other office, position or
responsibility in, including as an officer of the Company, in which Employee
served for the Company and its respective affiliates, subsidiaries and
divisions.

2.Final Paycheck; Payment of Accrued Wages and Expenses.  

(a)Final Paycheck.  On the Separation Date, the Company will pay Employee all
accrued but unpaid base salary and all accrued and unused vacation earned
through the Separation Date, subject to standard payroll deductions and
withholdings.  Employee is entitled to these payments regardless of whether
Employee executes this Agreement.

(b)Business Expenses.  The Company shall reimburse Employee for all outstanding
expenses incurred on or prior to the Separation Date which are consistent with
the Company’s policies in effect on the Execution Date with respect to travel,
entertainment and other business expenses, subject to the Company’s requirements
with respect to reporting and documenting such expenses.

 

--------------------------------------------------------------------------------

 

3.Separation Payments and Benefits.  Without admission of any liability, fact or
claim, the Company hereby agrees, subject to this Agreement becoming effective
and irrevocable, as well as Employee’s performance of his continuing obligations
pursuant to this Agreement, to provide Employee the severance benefits set forth
below (the “Separation Benefit”).  Specifically, the Company and Employee agree
as follows:

(a)Severance.  The Company shall pay to Employee on the first business day after
the end of the six-month period following the Separation Date, Four Hundred
Sixty Eight Thousand, Four Hundred Sixty Seven Dollars ($468,467) which
represents twelve (12) months of Employee’s annual base salary at the rate in
effect immediately prior to the Separation Date.

(b)Exercise of Options; Shares Acquired.  Employee and the Company agree that
Employee will exercise the Employee’s Option Award Agreements with the Company
listed on Exhibit B hereto (the “Option Agreements”) to purchase shares of
Common Stock (as defined in the Option Agreements) on the Effective Date subject
to the terms of the Option Agreements and this Agreement, representing 100% of
the number of shares which have vested as of the Effective Date which are “in
the money”.  Notwithstanding Section 4 of the Option Agreements or any other
agreement, instrument or arrangement to the contrary: (i) Employee shall be
entitled to exercise 100% of the vested options subject to the Option Agreements
pursuant to a “net exercise” arrangement as described in Section 4(d) of the
Option Agreements and thereupon to acquire ownership and title to the resulting
net number of shares of Common Stock subject to such vested options; and (ii)
the Company will withhold from the shares of the Common Stock otherwise issuable
upon such exercise of the Option Agreements, a number of whole shares of Common
Stock having a fair market value determined by the Company as of the date of
exercise equal to the minimum amount of tax required to be withheld by law, as
provided and in accordance with the terms of Section 14(b) of the Option
Agreements.  The remaining terms of the Option Agreements shall continue to
apply until the completion of the exercise of the Option Agreements on the
Effective Date.  Except as otherwise set forth in a written consulting agreement
between Employee and the Company, Employee acknowledges and agrees that as of
the Separation Date: (i) Employee shall not be eligible for any additional
vesting under the Option Agreements; (ii) all options with respect to unvested
shares under the Option Agreements shall be terminated, and (iii) Employee holds
no other option, equity appreciation, restricted stock or similar awards or any
other rights with respect to any shares of the Common Stock of the Company or
any other equity of the Company.

Shares of Common Stock of the Company purchased pursuant to an employee stock
purchase plan (the “ESPP Shares”) or acquired and deliverable to Employee after
implementation of the net exercise and withholding provisions of this Section
3(b) (the “Net Shares”), shall promptly but in no event later than September 30,
2019 be transferred to a broker designated by Employee to the Company in writing
not later than the Effective Date, which shares shall be registered and free of
restrictive legends or other similar limitations on transfer except that the
ESPP Shares will be subject to a six-month holding period following their
purchase date.  As of the Effective Date, all restrictions upon the retention,
sale, transfer, exchange or other disposition or exercise of rights or incidents
of ownership by Employee (or Employee’s representative(s) or agent(s), directly
or indirectly, of the Net Shares imposed by the Option Agreements, or any other
plans, programs or arrangements established, maintained or administered by the
Company shall terminate and be unenforceable.  The Company will terminate
Employee’s Akcea Therapeutics, Inc. 10B5-1 Trading Plan effective December 10,
2018 as of the Effective Date.

 

--------------------------------------------------------------------------------

 

(c)Healthcare Continuation Coverage.  If Employee timely elects to receive
continued healthcare coverage pursuant to the provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company
shall directly pay for any applicable Company COBRA premiums necessary to
continue Employee’s coverage as in effect on the Separation Date, such payment
to continue until the earlier of (i) the last day of the twelfth (12th) month
anniversary following the Separation Date; or (ii) the date Employee first
becomes eligible after the Separation Date to enroll in a group health insurance
plan offered by another employer or entity in connection with Employee’s
provision of services to such employer or entity. Employee agrees to immediately
notify the Company in writing of any such enrollment or eligibility for
enrollment and the Company’s obligations to pay any COBRA premiums for all
periods after the effective date of such enrollment or eligibility will cease.
Except as provided in this Agreement, Employee acknowledges that he shall be
solely responsible for all matters relating to Employee’s continuation of
coverage pursuant to COBRA, including, without limitation, Employee’s election
of such coverage and his timely payment of his share of the applicable premiums.

 

(d)Taxes.  Employee understands and agrees that all payments under this Section
3 will be subject to appropriate tax withholding and other deductions.  To the
extent any taxes may be payable by Employee for the benefits provided to him by
this Section 3 beyond those withheld by the Company (including taxes withheld
under Section 3(b)), Employee agrees to pay them himself and to indemnify and
hold the Company and the other entities released herein harmless for any tax
claims or penalties, and associated attorneys’ fees and costs, resulting from
any failure by he to make required payments.

 

The terms of this Agreement shall be construed and administered in a manner
calculated to satisfy the short-term deferral exception under Treas. Reg.
Section 1.409A-1(b) (4); the separation pay plan exception under Treas. Reg.
Section 1.409A-1(b) (9)(iii); and/or the welfare benefit exception under Treas.
Reg. 1.409A-1(b)(9)(v) to Internal Revenue Code Section 409A and the applicable
regulations and guidance promulgated thereunder (“Section 409A”). Any reference
in this Agreement to a separation from or termination of employment (or similar
term) means a “separation from service” as defined in Section 409A and the
applicable guidance issued thereunder.  If and to the extent that this Agreement
fails to satisfy an exception to Section 409A, it will be construed and
administered in accordance therewith to the maximum extent permitted by law. If
payment of any amount subject to Section 409A is triggered by a separation from
service that occurs while Employee is a “specified employee” (as defined by
Section 409A) with, and if such amount is scheduled to be paid within six (6)
months after such separation from service, the amount shall accrue without
interest and shall be paid the first business day after the end of such
six-month period, or, if earlier, within 15 days after the appointment of the
personal representative or executor of Employee’s estate following his
death.  All rights to payments and benefits hereunder shall be treated as rights
to receive a series of separate payments and benefits for purposes of applying
Section 409A.  If any payment subject to Section 409A is contingent on the
delivery of a release by Employee and could occur in either of two years, the
payment will occur in the later year. Nothing in this Agreement shall be
construed as a guarantee of any particular tax treatment to Employee.  Employee
shall be solely responsible for the tax consequences with respect to all amounts
payable under this Agreement, and in no event shall the Company have any
responsibility or liability if this Agreement does not meet any applicable
requirements of Section 409A.

 

--------------------------------------------------------------------------------

 

(e)Sole Separation Benefit.  Employee agrees that the payments provided by this
Section 3 are not required under the Company’s normal policies and procedures,
and are provided as a severance solely in connection with this
Agreement.  Employee acknowledges and agrees that the payments referenced in
this Section 3 constitute adequate and valuable consideration, in and of
themselves, for the promises contained in this Agreement. Employee acknowledges
and agrees that the Separation Benefit is not intended to and does not
constitute a severance plan or confer a benefit on anyone other than the
parties.

4.Full Payment.  Employee acknowledges that the payment and arrangements herein
shall constitute full and complete satisfaction of any and all amounts properly
due and owing to Employee as a result of his employment with the Company and the
termination thereof, including, but not limited to, salary, wages, bonuses,
accrued vacation/paid time off, notice periods, premiums, leaves, housing
allowances, relocation costs, interest, severance, outplacement costs, fees,
reimbursable expenses, commissions, stock, stock options, vesting, and any and
all other benefits and compensation due to Employee.  

5.Employee’s Release of Claims.  Employee hereby agrees and acknowledges that by
signing this Agreement and accepting the severance payments to be provided to
his, and other good and valuable consideration provided for in this Agreement,
Employee is waiving his right to assert any form of legal claim against the
Company1 of any kind whatsoever from the beginning of time through the Effective
Date. Employee’s waiver and release herein is intended to bar any form of legal
claim, charge, complaint or any other form of action (jointly referred to as
“Claims”) against the Company seeking any form of relief including, without
limitation, equitable relief (whether declaratory, injunctive or otherwise), the
recovery of any damages or any other form of monetary recovery whatsoever
(including, without limitation, back pay, front pay, compensatory damages,
emotional distress damages, punitive damages, attorneys’ fees and any other
costs) against the Company, up through the Effective Date.

Without limiting the foregoing general waiver and release of claims, Employee
specifically waives and releases the Company from any Claim arising from or
related to Employee’s employment relationship with the Company or the
termination thereof, including, without limitation:

(i)Claims under any state or federal discrimination, fair employment practices
or other employment related statute, regulation or executive order (as they may
have been amended through the Effective Date) prohibiting discrimination or
harassment based upon any protected status including, without limitation, race,
national origin, age, gender, marital status, disability, veteran status or
sexual orientation.  Without limitation, specifically included in this paragraph
are any Claims arising under the federal Age Discrimination in Employment Act,
the Older Workers Benefit Protection Act, the Civil Rights Acts of 1866 and
1871, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991,
the Equal Pay Act, the Americans With Disabilities Act and any similar
Massachusetts or other state statute.

 

1 

For purposes of this release of claims, the term “Company” shall include Akcea
Therapeutics, Inc. and its divisions, affiliates, parents and subsidiaries, and
their respective officers, directors, shareholders, owners, employees and
assigns.

 

--------------------------------------------------------------------------------

 

(ii)Claims under any other state or federal employment related statute,
regulation or executive order (as they may have been amended through the
Effective Date) relating to wages, hours or any other terms and conditions of
employment.  Without limitation, specifically included in this paragraph are any
Claims arising under the Fair Labor Standards Act, the Family and Medical Leave
Act of 1993, the National Labor Relations Act, the Employee Retirement Income
Security Act of 1974, the Consolidated Omnibus Budget Reconciliation Act of 1985
(COBRA) and any similar Massachusetts or other state statute.  

(iii)Claims under any state or federal common law theory including, without
limitation, wrongful discharge, breach of express or implied contract,
promissory estoppel, unjust enrichment, breach of a covenant of good faith and
fair dealing, violation of public policy, defamation, interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud or negligence.

(iv)Any other Claim arising under state or federal law.

Notwithstanding the foregoing, this Section shall not release the Company from
any obligation expressly set forth in this Agreement, nor is Employee releasing
any claims to vested benefits (e.g., vested options, Employee’s vested 401(k)
balance) or to any rights to indemnification that Employee may have pursuant to
insurance policy, Company by-law, charter or operating agreement, and/or
applicable law.

Employee and the Company acknowledge that Employee is over the age of 40 and
that Employee, therefore, has specific rights under the Age Discrimination in
Employment Act (“ADEA”) and the Older Workers Benefit Protection Act (the
“OWBPA”), which prohibit discrimination on the basis of age.  It is the
Company’s desire and intent to make certain that Employee fully understands the
provisions and effects of this Agreement, which includes a release of claims
under the ADEA and OWBPA.  To that end, Employee has been encouraged and given
the opportunity to consult with legal counsel for the purpose of reviewing the
terms of this Agreement. Consistent with the provisions of the ADEA and OWBPA,
the Company also is providing Employee with twenty-one (21) days in which to
consider and accept the terms of this Agreement by signing below and returning
it to the Company at the address below.  Employee may rescind his assent to this
Agreement if, within seven (7) days after Employee signs this Agreement,
Employee delivers by hand or sends by mail (certified, return receipt and
postmarked within such seven (7) day period) a notice of rescission to the
Company at 22 Boston Wharf Road, 9th Floor Boston, MA 02210.

Also, consistent with the provisions of the ADEA, nothing in this release shall
be deemed to prohibit Employee from challenging the validity of this release.
Employee understands that nothing in this Agreement shall in any way limit or
prohibit Employee from engaging for a lawful purpose in any Protected Activity,
provided, however, that Employee agrees not to seek or accept any monetary award
from such a proceeding (except with respect to proceedings before the Securities
and Exchange Commission). For purposes of this Agreement, “Protected Activity”
shall mean filing a charge, complaint, or report with, or otherwise
communicating with, cooperating with or participating in any investigation or
proceeding that may be conducted by, any federal,

 

--------------------------------------------------------------------------------

 

state or local government agency or commission, including the Securities and
Exchange Commission, the Equal Employment Opportunity Commission, the
Occupational Safety and Health Administration, and the National Labor Relations
Board (“Government Agencies”). Employee understands that in connection with such
Protected Activity, Employee is permitted to disclose documents or other
information as permitted by law, and without giving notice to, or receiving
authorization from, the Company. Notwithstanding the foregoing, Employee agrees
to take all reasonable precautions to prevent any unauthorized use or disclosure
of any information that may constitute Company confidential information to any
parties other than the relevant Government Agencies. Employee further
understands that “Protected Activity” does not include the disclosure of any
Company attorney-client privileged communications, and that any such disclosure
without the Company’s written consent shall constitute a material breach of this
Agreement. In addition, pursuant to the Defend Trade Secrets Act of 2016,
Employee is notified that an individual will not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that (i) is made in confidence to a federal, state, or local government
official (directly or indirectly) or to an attorney solely for the purpose of
reporting or investigating a suspected violation of law, or (ii) is made in a
complaint or other document filed in a lawsuit or other proceeding, if (and only
if) such filing is made under seal. In addition, an individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the individual’s attorney and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.

Employee acknowledges that he has carefully read and understands the scope and
effect of the provisions of this Agreement, has been advised to consult with an
attorney and that he has had the opportunity to do so.  Employee has not relied
upon any representations or statements made by the Company that are not
specifically set forth in this Agreement.

Employee acknowledges and agrees that, but for providing this waiver and release
of claims, Employee would not be receiving the severance being provided to his
under this Agreement.

6.Non-Disparagement, Transition, Transfer of Company Property and
Non-Competition Agreement.  Both parties further agree that:

(a)Mutual Non-Disparagement.  Employee agrees that he will not make any public
media statements with respect to the Company without the prior approval of the
Company and that he will not disparage or knowingly make false or defamatory
statements about the Company or Ionis Pharmaceuticals, Inc. (“Ionis”), or their
respective directors, officers, or affiliates in any manner whatsoever
(including through the use of any social networking sites, blogs, forums or any
similar medium, including in response to inquiries from other users of such
medium) whether directly or indirectly through a third party. The Company and
Ionis agree to instruct their respective senior corporate executives having the
position of Vice President (or Senior Vice President with respect to Ionis) or
above and the current members of their respective Boards of Directors and all
members of Investor Relations and Corporate Communications Departments in the
case of both Ionis and the Company not to disparage or knowingly make false or
defamatory statements regarding Employee. This Section shall not apply to
communications required by law, or that are otherwise privileged as a matter of
law. Employee’s non-disparagement obligations under this Section do not
interfere with or restrict his ability to communicate with any federal, state,
or local agency, including any with which a charge has been filed.

 

--------------------------------------------------------------------------------

 

(b)Transition.  Each of the Company, Ionis and Employee shall use their
respective reasonable efforts to cooperate with each other in good faith to
facilitate a smooth transition of Employee’s duties to other employee(s) of the
Company prior to the Separation Date.  

(c)Transfer of Company Property.  On or before the Separation Date, Employee
shall turn over to the Company all files, memoranda, records, and other
documents, and any other physical or personal property which are the property of
the Company and which he had in his possession, custody or control at the time
he signed this Agreement.

(d)Continuation of Non-Competition Agreement Prior Covenants.  Executive
acknowledges and agrees that he is bound by and will strictly comply with the
terms of the Non-Competition Agreement, including but not limited to the terms
of Sections 1,2,7,8 and 15 of the Non-Competition Agreement and all related
enforcement provisions which by their terms survive any termination of
employment.

7.Employee Representations; Company Representations.  Employee warrants and
represents that (a) he has not filed or authorized the filing of any complaints,
charges or lawsuits against the Company or any affiliate of the Company with any
governmental agency or court, and that if, unbeknownst to Employee, such a
complaint, charge or lawsuit has been filed on his behalf, he will immediately
cause it to be withdrawn and dismissed, (b) he has reported all hours worked as
of the date of this Agreement and has been paid all compensation, wages,
bonuses, commissions, and/or benefits to which he may be entitled and no other
compensation, wages, bonuses, commissions and/or benefits are due to his, except
as provided in this Agreement, (c) he has no known workplace injuries or
occupational diseases and has been provided and/or has not been denied any leave
requested under the Family and Medical Leave Act or any similar state law, (d)
the execution, delivery and performance of this Agreement by Employee does not
and will not conflict with, breach, violate or cause a default under any
agreement, contract or instrument to which Employee is a party or any judgment,
order or decree to which Employee is subject, and (e) upon the execution and
delivery of this Agreement by the Company and Employee, this Agreement will be a
valid and binding obligation of Employee, enforceable in accordance with its
terms.  The Company is not aware of any facts or circumstances upon which it
intends to assert, or is actively considering asserting, a claim against
Employee arising out of or relating to his employment or the termination of that
employment, and (ii) upon the execution and delivery of this Agreement by the
Company and Employee, this Agreement will be a valid and binding obligation of
the Company (and Ionis with respect to Section 6(a), 6(b), 7 and 9 hereof),
enforceable in accordance with its terms.

8.No Assignment by Employee.  Employee warrants and represents that no portion
of any of the matters released herein, and no portion of any recovery or
settlement to which Employee might be entitled, has been assigned or transferred
to another person, firm or corporation not a party to this Agreement, in any
manner, including by way of subrogation or operation of law or otherwise.  If
any claim, action, demand or suit should be made or instituted against the
Company or any other releasee because of any actual assignment, subrogation or
transfer by Employee, Employee agrees to indemnify and hold harmless the Company
and all other releasees against such claim, action, suit or demand, including
necessary expenses of investigation, attorneys’ fees and costs.  In the event of
Employee’s death, this Agreement shall inure to the benefit of Employee and
Employee’s executors, administrators, heirs, distributees, devisees, and
legatees.  None of Employee’s rights or obligations may be assigned or
transferred by Employee, other than Employee’s rights to payments hereunder,
which may be transferred only upon Employee’s death by will or operation of law.

 

--------------------------------------------------------------------------------

 

9.Confidentiality.  Employee and the Company and Ionis mutually agree to
maintain in complete confidence the existence of this Agreement, the contents
and terms of this Agreement, and the consideration for this Agreement
(hereinafter collectively referred to as “Separation Information”) provided that
nothing herein shall prevent the Company or Ionis from meeting its obligations
under applicable law or binding agreements.  Except as required by law, Employee
may disclose Separation Information only to Employee’s immediate family members,
the Court in any proceedings to enforce the terms of this Agreement, Employee’s
counsel, and Employee’s accountant and any professional tax advisor to the
extent that they need to know the Separation Information in order to provide
advice on this Agreement, tax treatment or to prepare tax returns, and must
prevent disclosure of any Separation Information to all other third
parties.  Employee will not publicize, directly or indirectly, any Separation
Information.

10.Governing Law.  This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the
Commonwealth of Massachusetts or, where applicable, United States federal law,
in each case, without regard to any conflicts of laws provisions or those of any
state other than Massachusetts.

11.Miscellaneous.  Employee further acknowledges that, other than the Option
Agreements and the Non-Competition Agreement, this Agreement shall supersede
each agreement entered into between Employee and the Company regarding
Employee’s employment, including, without limitation, the Offer Letter and the
Severance Letter, and each such agreement shall be deemed terminated and of no
further effect as of the Separation Date.  Employee acknowledges that there are
no other agreements, written, oral or implied, and that he may not rely on any
prior negotiations, discussions, representations or agreements.  This Agreement
may be modified only in writing, and such writing must be signed by both parties
and recited that it is intended to modify this Agreement.  This Agreement may be
executed in separate counterparts, each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.

12.Company Assignment and Successors.  The Company shall assign its rights and
obligations under this Agreement to any successor to all or substantially all of
the business or the assets of the Company (by merger or otherwise).  This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors, assigns, personnel and legal representatives.

13.Employee’s Cooperation.  After the Separation Date, Employee shall use
reasonable efforts to cooperate with the Company and its affiliates, upon the
Company’s reasonable request, with respect to any internal investigation or
administrative, regulatory or judicial proceeding involving matters within the
scope of Employee’s duties and responsibilities to the Company or its affiliates
during his employment with the Company.

 

(Signature page(s) follow)

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Separation Agreement to be
duly executed and delivered as of the date indicated next to their respective
signatures below.

 

 

 

EMPLOYEE

 

 

 

 

 

DATED: September 18, 2019

 

By:

 

/s/ Jeffrey Goldberg

 

 

 

 

 

 

 

Name:

 

Jeffrey Goldberg

 

 

 

 

 

 

 

 

 

 

 

 

AKCEA THERAPEUTICS, INC.

 

 

 

 

 

DATED: September 18, 2019

 

By:

 

/s/ Sandford D. Smith

 

 

 

 

 

 

 

Name:

 

Sandford D. Smith

 

 

 

 

 

 

 

Title:

 

Compensation Committee Chairman

 

 

 

 

 

 

 

 

 

 

 

 

Solely for purposes of Section 6(a), 6(b), 7 and 9 hereof:

 

 

 

 

 

 

 

IONIS PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By:

 

/s/ Patrick O’Neil

 

 

 

 

 

 

 

Name:

 

Patrick O’Neil

 

 

 

 

 

 

 

Title:

 

Senior Vice President, Legal and General Counsel




 

--------------------------------------------------------------------------------

 

Exhibit A

 

AKCEA THERAPEUTICS, INC.

Employee Confidential Information, Inventions Assignment,
Non-Competition and Non-Solicitation Agreement

In consideration of my employment or continued employment by Akcea Therapeutics,
Inc., (the “Company”), and the compensation now and hereafter paid to me, I
hereby agree as follows:

1.Recognition of Company’s Rights; Nondisclosure.  At all times during the term
of my employment and thereafter, I will hold in strictest confidence and will
not disclose, use, lecture upon or publish any of the Company’s Confidential
Information (defined below), except as such disclosure, use or publication may
be required by the Company in connection with my work for the Company, or unless
an officer of the Company expressly authorizes such in writing. I will not make
any permitted disclosure, use or publication unless such disclosure, use or
publication is in strict compliance with the Company’s publication and
presentation clearance policy. I will not export, directly or indirectly, any
Company products, any direct product thereof, or any related technical data in
violation of the United States Department of Commerce’s Export Administration
Regulations.

The term “Confidential Information” will mean trade secrets, confidential
knowledge, data or any other proprietary information of the Company.  By way of
illustration but not limitation, “Confidential Information” includes (a)
inventions, mask works, trade secrets, ideas, processes, formulas, source and
object codes, data, programs, other works of authorship, know-how, improvements,
discoveries, developments, designs and techniques (hereinafter collectively
referred to as “Inventions”); and (b) information regarding plans for research,
development, new products, marketing and selling, business plans, budgets and
unpublished financial statements, licenses, prices and costs, suppliers and
customers; as well as information regarding the skills and compensation of other
employees of the Company.

Notwithstanding the foregoing, pursuant to 18 U.S.C. Section 1833(b), I shall
not be held criminally or civilly liable under any Federal or State trade secret
law for the disclosure of a trade secret that: (1) is made in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney, and solely for the purpose of reporting or investigating a
suspected violation of law; or (2) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.  In
addition, it is understood that, at all such times, I am free to use information
which was known to me prior to employment with Company or which is generally
known in the trade or industry through no breach of this Agreement or other act
or omission by me.  Furthermore, notwithstanding the foregoing or anything to
the contrary in this Agreement or any other agreement between the Company and
me, nothing in this Agreement shall limit my right to discuss my employment or
report possible violations of law or regulation with the Equal Employment
Opportunity Commission, United States Department of Labor, the National Labor
Relations Board, the Securities and Exchange Commission, or other federal
government agency or similar state or local agency or to discuss the terms and
conditions of my employment with others to the extent expressly permitted by
Section 7 of the National Labor Relations Act or to the extent that such
disclosure is protected under the applicable provisions of law or regulation,
including but not limited to “whistleblower” statutes or other similar
provisions that protect such disclosure.

 

--------------------------------------------------------------------------------

 

I understand that Confidential Information and Third Party Information is never
to be used or disclosed by me, as provided in this Section 1.  If a temporal
limitation on my obligation not to use or disclose such information is required
under applicable law, and the Agreement or its restriction(s) cannot otherwise
be enforced, I agree and Company agrees that the two (2) year period after the
date my employment ends will be the temporal limitation relevant to the
contested restriction, provided, however, that this sentence will not apply to
trade secrets protected without temporal limitation under applicable law.  

2.Third Party Information.  I understand, in addition, that the Company has
received and in the future will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. In addition, Third Party Information will
include the confidential or proprietary information of the Company's parent,
Ionis Pharmaceuticals, Inc. ("Ionis"). During the term of my employment and
thereafter, I will hold Third Party Information in the strictest confidence and
will not disclose (except as required to be disclosed in connection with my work
for the Company) Third Party Information unless expressly authorized by an
officer of the Company in writing.  I will not make any permitted disclosures
unless such disclosure is in strict compliance with the Company’s publication
and presentation clearance policy.

3.Assignment of Inventions.

3.1Assignment.

(a)Subject to Section 3.1(b) herein, and except for the Excluded Inventions set
forth in Exhibit A hereto, I hereby assign to the Company all my right, title
and interest throughout the world in and to any and all Inventions (and all
patent rights, copyrights, and all other rights in connection therewith,
hereinafter referred to as “Proprietary Rights”) whether or not patentable or
registrable under patent, copyright, trademark or similar statutes (together
with the goodwill associated therewith), made or conceived or reduced to
practice or learned by me, either alone or jointly with others, during the
period of my employment with the Company (“Work Inventions”) or within 1 year
after termination of my employment, which relate to any Work Invention or to any
work performed by me while I was employed by the Company. Inventions assigned to
the Company by this Paragraph 3 are hereinafter referred to as “Company
Inventions.”  I agree, upon request, to execute, verify and deliver assignments
of such Proprietary Rights to the Company or its designee.

(b)I recognize that this Agreement will not be deemed to require assignment of
any Invention that I developed entirely on my own time without using Company’s
equipment, supplies, facilities, trade secrets or Confidential Information,
except for those Inventions that either (i) relate to Company’s actual or
anticipated business, research or development, or (ii) result from or are
connected with work performed by me for Company.  In addition, this Agreement
does not apply to any Invention which qualifies fully for protection from
assignment to Company under any specifically applicable state law, regulation,
rule or public policy (“Specific Inventions Law”).  

3.2Government.  I also agree to assign all my right, title and interest in and
to any and all Company Inventions to the United States of America, if such is
required to be assigned by a contract between the Company and United States of
America or any of its agencies.

 

--------------------------------------------------------------------------------

 

3.3Works for Hire.  I acknowledge that all original works of authorship which
are made by me (solely or jointly with others) within the scope of my employment
as well as those works made by me within 1 year after termination of my
employment which relate to any work made by me while I was employed by the
Company and which are protectable by copyright are “works made for hire,” as
that term is defined in the United States Copyright Act (17 U.S.C., Section
101).

4.Enforcement of Proprietary Rights.  I will assist the Company in every proper
way to obtain and from time to time enforce United States and foreign
Proprietary Rights relating to Company Inventions in any and all countries.  My
obligation to assist the Company with respect to Proprietary Rights relating to
such Company Inventions in any and all countries will continue beyond the
termination of my employment, but the Company will compensate me at a reasonable
rate after my termination for the time actually spent by me if the Company
requests such assistance.

In the event Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in this paragraph, I hereby irrevocably designate and appoint Company
and its duly authorized officers and agents as my agent and attorney in fact,
which appointment is coupled with an interest, to act for and on my behalf to
execute, verify and file any such documents and to do all other lawfully
permitted acts to further the purposes of the preceding paragraph with the same
legal force and effect as if executed by me.

I hereby waive and transfer to the Company, any and all claims, of any nature
whatsoever, which I now or may hereafter have, for infringement of any
Proprietary Rights assigned hereunder to the Company.

5.Obligation to Keep Company Informed.  During the period of my employment and
for six (6) months after termination of my employment, I will promptly disclose
all Company Inventions to the Company fully and in writing and will hold such
Company Inventions in trust for the sole right and benefit of the Company.  In
addition, after termination of my employment, I will disclose all patent
applications filed by me within a year after termination of employment which
relate to any Company Invention or to any work performed by me while I was
employed by Company.  At the time of each such disclosure, I will advise Company
in writing of any Inventions that I believe fully qualify for protection under
the provisions of any applicable Specific Inventions Law; and I will at that
time provide to Company in writing all evidence necessary to substantiate that
belief.  Company will keep in confidence and will not use for any purpose or
disclose to third parties without my consent any confidential information
disclosed in writing to Company pursuant to this Agreement relating to
Inventions that qualify fully for protection under a Specific Inventions Law.  I
will preserve the confidentiality of any Invention that does not fully qualify
for protection under a Specific Inventions Law.

6.Prior Inventions.  Inventions, if any, patented or unpatented, which I made
prior to the commencement of my employment with the Company are excluded from
the scope of this Agreement.  To preclude any possible uncertainty, except for
any Inventions I have already assigned to Ionis prior to executing this
Agreement, I have set forth in Exhibit A attached hereto a complete list of all
Inventions that I have, alone or jointly with others, conceived, developed or
reduced to practice or caused to be conceived, developed or reduced to practice
prior to the commencement of my employment with the Company, that I consider to
be my property or the property of third parties and that I wish to have excluded
from the scope of this Agreement (the “Excluded Inventions”).  If disclosure of
any such Excluded Invention would cause me to violate

 

--------------------------------------------------------------------------------

 

any prior confidentiality agreement, I understand that I am not to list such
Excluded Inventions but am to inform the Company that all such Inventions have
not been listed for that reason. I acknowledge and agree that if I use any
Excluded Inventions in the scope of my employment, or if I include any Excluded
Inventions in any product or service of Company, or if my rights in any Excluded
Inventions may block or interfere with, or may otherwise be required for, the
exercise by Company of any rights assigned to Company under this Agreement, I
will immediately so notify Company in writing.  Unless Company and I agree
otherwise in writing as to particular Excluded Inventions, I hereby grant to
Company, in such circumstances (whether or not I give Company notice as required
above), a non-exclusive, perpetual, transferable, fully-paid and royalty-free,
irrevocable and worldwide license, with rights to sublicense through multiple
levels of sublicensees, to reproduce, make derivative works of, distribute,
publicly perform, and publicly display in any form or medium, whether now known
or later developed, make, have made, use, sell, import, offer for sale, and
exercise any and all present or future rights in, such Excluded Inventions.  

7.No Solicitation of Employees, Consultants, Contractors, or Customers or
Potential Customers.  I agree that during the 12 month period after the date my
employment ends I will not, as an officer, director, employee, consultant,
owner, partner, or in any other capacity, either directly or through others:

7.1solicit, induce, encourage, or participate in soliciting, inducing or
encouraging any person known to me to be an employee, consultant, or independent
contractor of the Company to terminate his or her relationship with the Company,
even if I did not initiate the discussion or seek out the contact;

7.2solicit, induce, encourage, or participate in soliciting, inducing, or
encouraging any person known to me to be an employee, consultant, or independent
contractor of the Company to terminate his or her relationship with the Company
to render services to me or any other person or entity that researches,
develops, markets, sells, performs or provides or is preparing to develop,
market, sell, perform or provide Conflicting Services (as defined in Section 8
below);

7.3hire, employ, or engage in a business venture with as partners or owners or
other joint capacity, or attempt to hire, employ, or engage in a business
venture as partners or owners or other joint capacity, with any person then
employed by the Company or who has left the employment of the Company within the
preceding three months to research, develop, market, sell, perform or provide
Conflicting Services;

7.4solicit, induce or attempt to induce any Customer or Potential Customer (as
defined below), to terminate, diminish, or materially alter in a manner harmful
to the Company its relationship with the Company;

7.5solicit or assist in the solicitation of any Customer or Potential Customer
to induce or attempt to induce such Customer or Potential Customer to purchase
or contract for any Conflicting Services; or

7.6perform, provide or attempt to perform or provide any Conflicting Services
for a Customer or Potential Customer.

 

--------------------------------------------------------------------------------

 

The parties agree that for purposes of this Agreement, a “Customer or Potential
Customer” is any person or entity who or which, at any time during the 12-month
period prior to my contact with such person or entity as described in Sections
7.4-7.6 above if such contact occurred during my employment or, if such contact
occurs following the termination of my employment, during the 12-month period
prior to the date my employment with the Company ended: (i) contracted for, was
billed for, or received from the Company any product, service or process with
which I worked directly or indirectly during my employment by the Company or
about which I acquired Confidential Information; or (ii) was in contact with me
or in contact with any other employee, owner, or agent of the Company, of which
contact I was or should have been aware, concerning the sale or purchase of, or
contract for, any product, service or process with which I worked directly or
indirectly during my employment with the Company or about which I acquired
Confidential Information; or (iii) was solicited by the Company in an effort in
which I was involved or of which I was aware.    

8.Non-Compete Provision.  I agree that for the 12-month period after the date my
employment ends for any reason I will not, directly or indirectly, as an
officer, director, employee, consultant, owner, partner, or in any other
capacity solicit, perform, or provide, or attempt to perform or provide
Conflicting Services anywhere in the Restricted Territory, nor will I assist
another person to solicit, perform or provide or attempt to perform or provide
Conflicting Services anywhere in the Restricted Territory.

The parties agree that for purposes of this Agreement, “Conflicting Services”
means any product or the development thereof, by any person or organization
other than the Company that is designed or intended to treat the same disease,
condition or indication as a product the Company was developing in human
clinical studies or commercializing at the time of my termination with which I
worked directly or indirectly during my employment by the Company or about which
I acquired Confidential Information during my employment by the Company.

The parties agree that for purposes of this Agreement, “Restricted Territory”
means the 100 mile radius of any of the following locations: (i) any Company
business location at which I have worked on a regular or occasional basis during
the preceding year; (ii) my home if I work from home for the Company on a
regular or occasional basis; (iii) any potential business location of the
Company under active consideration by the Company to which I have traveled in
connection with the consideration of that location; or (iv) any business
location of a Customer or Potential Customer where representatives of the
Customer or Potential Customer with whom I have been in contact during the 12
months prior to my termination are based.

9.Reasonableness of Restrictions.

9.1I agree that I have read this entire Agreement and understand it.  I agree
that this Agreement does not prevent me from earning a living or pursuing my
career.  I agree that the restrictions contained in this Agreement are
reasonable, proper, and necessitated by the Company’s legitimate business
interests.  I represent and agree that I am entering into this Agreement freely
and with knowledge of its contents with the intent to be bound by the Agreement
and the restrictions contained in it.

9.2In the event that a court finds this Agreement, or any of its restrictions,
to be ambiguous, unenforceable, or invalid, I and the Company agree that the
court will read the Agreement as a whole and interpret the restriction(s) at
issue to be enforceable and valid to the maximum extent allowed by law.

 

--------------------------------------------------------------------------------

 

9.3If the court declines to enforce this Agreement in the manner provided in
subsection 9.2, I and the Company agree that this Agreement will be
automatically modified to provide the Company with the maximum protection of its
business interests allowed by law and I agree to be bound by this Agreement as
modified.

10.No Improper Use of Materials.  During my employment by the Company I will not
improperly use or disclose any confidential information or trade secrets, if
any, of any former employer or any other person to whom I have an obligation of
confidentiality, and I will not bring onto the premises of the Company any
unpublished documents or any property belonging to any former employer or any
other person to whom I have an obligation of confidentiality unless consented to
in writing by that former employer or person.

11.No Conflicting Obligation.  I represent that my performance (a) of all the
terms of this Agreement and (b) as an employee of the Company, does not and will
not breach any agreement to keep in confidence information acquired by me in
confidence or in trust prior to my employment by the Company.  I have not
entered into, and I will not enter into, any agreement that conflicts with this
Agreement.

12.Return of Company Documents.  When I leave the employ of the Company, I will
deliver to the Company any and all laboratory notebooks, conception notebooks,
drawings, notes, memoranda, specifications, devices, formulas, molecules, cells,
storage media, including software and documents, including any computer
printouts, together with all copies thereof, and any other material containing
or disclosing any Company Inventions, Third Party Information or Confidential
Information of the Company.  I further agree that any property situated on the
Company’s premises and owned by the Company including disks and other storage
media, filing cabinets or other work areas, is subject to inspection by Company
personnel at any time with or without notice.  Prior to leaving, I will
cooperate with the Company in completing and signing the Company’s termination
statement for technical and management personnel.

13.Legal and Equitable Remedies.  Because my services are personal and unique
and because I may have access to and become acquainted with the Confidential
Information of the Company, the Company will have the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief, without bond, without prejudice to any other rights and
remedies that the Company may have for a breach of this Agreement.

13.1I agree that if the Company is successful in whole or in part in any legal
or equitable action against me under this Agreement, the Company will be
entitled to payment of all costs, including reasonable attorney’s fees, from me.

13.2In the event the Company enforces this Agreement through a court order, I
agree that the restrictions of Sections 7 and 8 will remain in effect for a
period of twelve (12) months from the effective date of the Order enforcing the
Agreement.

14.Notices.  Any notices required or permitted hereunder will be given to me at
the address specified below or at such other address as I will specify in
writing.  Such notice will be deemed given upon personal delivery to the
appropriate address, or by facsimile transmission (receipt verified and with
confirmation copy following by another permitted method), telexed, sent by
express courier service, or, if sent by certified or registered mail, three days
after the date of mailing.

 

--------------------------------------------------------------------------------

 

15.Publication of This Agreement to Subsequent Employer or Business Associates
of Employee.

15.1If I am offered employment or the opportunity to enter into any business
venture as owner, partner, consultant or other capacity while the restrictions
described in Sections 7 and 8 of this Agreement are in effect I agree to inform
my potential employer, partner, co-owner and/or others involved in managing the
business with which I have an opportunity to be associated of my obligations
under this Agreement and also agree to provide such person or persons with a
copy of this Agreement.

15.2I agree to inform the Company of all employment and business ventures which
I enter into while the restrictions described in Sections 7 and 8 of this
Agreement are in effect and I also authorize the Company to provide copies of
this Agreement to my employer, partner, co-owner and/or others involved in
managing the business with which I am employed or associated and to make such
persons aware of my obligations under this Agreement.

 

16.General Provisions.

16.1Governing Law.  This Agreement will be governed by and construed according
to the laws of the Commonwealth of Massachusetts as such laws are applied to
agreements entered into and to be performed entirely within the Commonwealth of
Massachusetts between Massachusetts residents.  I hereby expressly consent to
the personal jurisdiction and venue of the state and federal courts located in
the Commonwealth of Massachusetts for any lawsuit filed there against me by
Company arising from or related to this Agreement.  

16.2Entire Agreement.  This Agreement is the final, complete and exclusive
agreement of the parties with respect to the subject matter hereof and
supersedes and merges all prior discussions between us.  No modification or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
will be effective unless in writing signed by both parties.  Any subsequent
change or changes in my duties, salary or compensation will not affect the
validity or scope of this Agreement; provided, however, prior to the execution
of this Agreement, if Company and I were parties to any agreement regarding the
subject matter hereof, that agreement will be superseded by this Agreement
prospectively only. As used in this Agreement, the period of my employment
includes any time during which I may be retained by the Company as a
consultant.  Any subsequent change or changes in my title, position, status,
role, duties, salary, compensation or benefits or other terms and conditions of
employment or service will not affect the validity or scope of this Agreement.

16.3Severability.  If any of the provisions in this Agreement are deemed
unenforceable by law, then the remaining provisions will continue in full force
and effect.

16.4Successors and Assigns; 3rd Party Beneficiary.  This Agreement will be
binding upon my heirs, executors, administrators and other legal representatives
and will be for the benefit of the Company, its successors, and its assigns. In
addition, I agree that Ionis is a third party beneficiary to Sections 2, 12 and
13 of this Agreement. Without limiting the foregoing, Ionis will have the right
to enforce such provisions directly against me as they relate to Ionis'
proprietary or confidential information.

 

--------------------------------------------------------------------------------

 

16.5Survival.  The provisions of this Agreement will survive the termination of
my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.

16.6Employment.  I agree and understand that nothing in this Agreement will
confer any right with respect to continuation of employment by the Company, nor
will it interfere in any way with my right or the Company’s right to terminate
my employment at any time, with or without cause.

16.7Waiver.  No waiver by the Company of any breach of this Agreement will be a
waiver of any preceding or succeeding breach.  No waiver by the Company of any
right under this Agreement will be construed as a waiver of any other
right.  The Company will not be required to give notice to enforce strict
adherence to all terms of this Agreement.




 

--------------------------------------------------------------------------------

 

This Agreement will be effective as of November 28, 2017.

I UNDERSTAND THAT THIS AGREEMENT AFFECTS MY RIGHTS TO INVENTIONS I MAKE DURING
MY EMPLOYMENT, AND RESTRICTS MY RIGHT TO DISCLOSE OR USE THE COMPANY’S
CONFIDENTIAL INFORMATION DURING OR SUBSEQUENT TO MY EMPLOYMENT.

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS.  I HAVE
COMPLETELY FILLED OUT EXHIBIT A TO THIS AGREEMENT.

 

Dated:

November 28, 2017

 

 

 

/s/ Jeffrey M. Goldberg

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

 

 

 

Jeffrey M. Goldberg

 

 

 

 

 

 

 

Address

 

Akcea Therapeutics, Inc.

 

 

 

 

 

55 Cambridge Parkway

 

 

 

 

 

Cambridge, MA 02142

 

ACCEPTED AND AGREED TO:

 

Akcea Therapeutics, Inc.

 

By:

 

/s/ Paula Soteropoulos

 

 

Signature

 

 

Paula Soteropoulos

 

 

Printed Name

 

 

President and CEO

 

 

Title




 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

AKCEA THERAPEUTICS, INC.

 

1.  The following is a complete list of all inventions or improvements relevant
to the subject matter of my employment by Akcea Therapeutics, Inc. (the
“Company”) that have been made or conceived or first reduced to practice by me
alone or jointly with others prior to my engagement by the Company, except for
any Inventions I have already assigned to Ionis Pharmaceuticals, Inc. prior to
executing this Agreement:

X

No inventions or improvements.

☐

See below:

 

 

 

 

 

☐  Due to confidentiality agreements with prior employer, I cannot disclose
certain inventions that would otherwise be included on the above-described list.

 

☐  Additional sheets attached.

 

2.  I propose to bring to my employment the following devices, materials and
documents of a former employer or other person to whom I have an obligation of
confidentiality that are not generally available to the public, which materials
and documents may be used in my employment pursuant to the express written
authorization of my former employer or such other person (a copy of which is
attached hereto):

 

X

No material

☐

See below:

 

 

 

 

 

☐  Additional sheets attached.

 

Date:

November 28, 2017

 

 

 

 

/s/ Jeffrey M. Goldberg

 

 

 

Employee Signature

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit B

 

Options Outstanding by Price

As Of Date: 09/18/2019

Status: Active

Participant ID is 3112

 

Name

ID

Number Option Date

Expiration Date

Remaining Life ln Years Option

Price Shares

Outstanding

Goldberg, Jeffrey

3112

0001063 2/17/2016

2/16/2026

6.41

6.48

9,978.00

Goldberg, Jeffrey

3112

0001064 2/17/2016

2/16/2026

6.41

6.48

81,607.00

Goldberg, Jeffrey

3112

0001035 12/16/2015

12/15/2025

6.24

6.48

53,565.00

Goldberg, Jeffrey

3112

0001036 12/16/2015

12/15/2025

6.24

6.48

248,685.00

Goldberg, Jeffrey

3112

0001153 6/5/2017

6/4/2027

7.71

12.21

44,562.00

Goldberg, Jeffrey

3112

0001152 6/5/2017

6/4/2027

7.71

12.21

8,275.00

Goldberg, Jeffrey

3112

0001404 1/2/2018

1/1/2028

8.28

17.38

97,686.00

Goldberg, Jeffrey

3112

0001'103 1/2/2018

1/1/2028

8.28

17.38

12,314.00

Goldberg, Jeffrey

3112

0001582 4/17/2018

4/16/2028

8.58

23.93

2,514.00

Goldberg, Jeffrey

3112

0001583 4/17/2018

4/16/2028

8.58

23,93

317,486.00

Goldberg, Jeffrey

3112

0001821 1/2/2019

1/1/2029

9.28

30.73

146,875.00

Goldberg, Jeffrey

3112

0001820 1/2/2019

1/1/2029

9.28

30.73

3,125.00

 

 

 

 

 

 

1,026,672

 

 

91372289v.5

 